Citation Nr: 1801817	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an earlier effective date prior to February 23, 2014, for the grant of service connection for a right shoulder disability.

2. Entitlement to a rating in excess of 10 percent for a right shoulder disability.


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 10 percent for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim for service connection for a right shoulder disability was received on February 23, 2015.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than February 23, 2014, for the grant of service connection for a right shoulder disability, have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has participated in the Fully Developed Claim Program (FDC), which is designed to expedite the claims process, and thus received complete VCAA notice in conjunction with his February 2015 application for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012.  

The duty to notify was satisfied prior to the RO's initial decision by way of notification provided to the appellant with his Fully Developed Claim Form (VA 21-526EZ) that informed him of his duty and the VA's duty for obtaining evidence.  The notice that accompanies the Fully Developed Claims form informed the appellant of what evidence is required to substantiate a claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  Thus, the notice that is part of the claim form submitted by the appellant satisfies the VCAA duty to notify. 

The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

On December 13, 2014, the Veteran filed a claim for compensation for entitlement to service connection for a right shoulder disability.  The completed application for benefits was received on February 23, 2015.  In the September 2015 rating decision, the Veteran was granted service connection for right shoulder strain with a 10 percent evaluation with an effective date of December 15, 2013.  In September 2015, the Veteran submitted a notice of disagreement with the evaluation and effective date assigned for the Veteran's right shoulder disability.  In May 2016, a decision review officer noted that the effective date of December 15, 2013 was assigned in error and correctly reassigned the effective date for the Veteran's right shoulder disability as February 23, 2014.

A one year retroactive effective date is appropriate in the case of a fully developed claim.  The Veteran's fully developed claim was not received until February 23, 2015.  Therefore, the one year retroactive date, and effective date for service connection for the Veteran's right shoulder disability, is February 23, 2014.   

As there is no evidence that the Veteran's fully developed claim for a right shoulder disability was received prior to February 23, 2015, the correct effective date for service connection for a right shoulder disability remains February 23, 2014.

Thereby, entitlement to an earlier effective date, prior to February 23, 2014, for service connection for a right shoulder disability is not warranted.  38 C.F.R. § 20.1403.  


ORDER

An earlier effective date prior to February 23, 2014, for the grant of service connection for a right shoulder disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017). 

The Veteran's most recent VA examination to evaluate his right shoulder was conducted in June 2015.  Since then, in his June 2016 Formal Appeal to the Board, the Veteran stated that his right shoulder disability has worsened and as a result he requests a new examination. 

Additionally, it does not appear that the record contains any recent treatment records.  In light of the possibility that not all of the Veteran's treatment records are associated with the record as well as the fact that the Veteran has stated that his right shoulder disability has worsened since his last examination, the Board finds that a new VA examination is necessary to assess the severity of his right shoulder and a remand is thereby warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

3. After the above development has been completed, the Veteran should be afforded a VA examination to determine the current severity of his right shoulder disability.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  The examiner must also discuss the functional effects of the Veteran's right shoulder disability.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

5. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

6. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


